DETAILED ACTION
	The following action is in response to the amendment filed for application 17/299,097on August 18, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Emery on August 22, 2022.

The application has been amended as follows: 

Claim 14 has been cancelled.



Response to Arguments
	Applicant’s arguments with regard to the Hata’679 reference as applied to claim 2 have been considered, and are persuasive.  Although the clutch condition is unchanged from when a drag state has occurred (S1) and the engine and transmission input rotation speeds are commanded to converge (S9), Hata does not teach of actively controlling the clutch to maintain the engagement state when the drag state has occurred and actively controlling the clutch to a completely engaged state once the respective speeds have converged.
	
Allowable Subject Matter
Claims 1, 3-9, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the vehicle driving device as claimed, and particularly wherein when the control part determines that the drag state of the clutch has occurred, the control part outputs an electrical instruction to maintain an engagement state of the clutch present at a point in time when it is determined that the drag state has occurred, until it is determined that differential rotation between the output shaft of the engine and the input member of the transmission mechanism has converged, and when it is determined that the differential2Appln. No.: 17/299,097 rotation has converged, the control part outputs an electrical instruction to bring the clutch into a completely engaged state, and including the remaining structure and controls of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



August 22, 2022